TAYLOR, J.
The total amount of damages sued for by defendant in error in this cause is §618.05. While the suit was filed in the district court, it was cognizable by the Jcounty court. The Supreme Court is therefore without jurisdiction to review the judgment of the Court of Civil Appeals. Article 1591, Revised Statutes 1911; Cole v. State ex rel. Cobolini, 106 Tex. 472,170 S. W. 1036; Carter v. Brown, 107 Tex. 539, 181 S. W. 685; Camp v. Nat. Equit. Soc. of Belton, 108 Tex. 246, 191 S. W. 699.
We recommend that defendant in error’s motion to dismiss be granted.
PHILLIPS, C. J. Approved.